--------------------------------------------------------------------------------

Exhibit 10.58


STOCK AND WARRANT PURCHASE AGREEMENT


BIOTIME, INC.


1,350,000 Units


Each Unit Consisting of One Common Share
and
0.48148 of a Common Share Purchase Warrant


Price: $3.7037 per Unit


READ THIS AGREEMENT CAREFULLY BEFORE YOU INVEST








The Units (each consisting of one common share, no par value (“Share”), and
0.48148 of a Common Share Purchase Warrant (“Warrant”)) and the common shares
issuable upon the exercise of the Warrants (“Warrant Shares”) have not been
registered under the Securities Act of 1933, as amended, or applicable state
securities laws and may not be offered for sale, sold, transferred, pledged or
hypothecated to any person, and the Warrants may not be exercised, in the
absence of an effective registration statement covering such securities (or an
exemption from such registration) and an opinion of counsel satisfactory to
BioTime, Inc. to the effect that such transfer complies with applicable
securities laws.

 
 

--------------------------------------------------------------------------------

 
 
PURCHASE AGREEMENT
 
This Agreement is entered into by Romulus Films Ltd. (“Purchaser”) and BioTime,
Inc., a California corporation (the “Company).


 
1.
Purchase and Sale of Units.

 
(a)           Purchaser hereby irrevocably agrees to purchase, and the Company
hereby irrevocably agrees to sell to Purchaser 1,350,000 Units at the price of
$3.7037 per Unit.  Each Unit consists of one common share, no par value
(“Share”), of the Company and 0.48148 of a Common Share Purchase Warrant
(“Warrant”).  Each whole Warrant will entitle the holder to purchase, on the
terms and conditions set forth in the Warrant Agreement governing the Warrant,
one common share, no par value of the Company (“Warrant Share”) for $5.00 per
Warrant Share (the “Warrant Price”), subject to adjustment as provided in the
Warrant Agreement a copy of which is attached as Exhibit A (the “Warrant
Agreement”).
 
(b)           No fractional Units shall be sold and no fractional Shares or
fractional Warrants shall be issued.  If the sale of Units to Purchaser would
result in the issuance of a fractional Warrant, the fractional portion of the
Warrant shall be disregarded and there shall be no reduction in the purchase
price of the Units or cash payment in lieu of the disregarded fractional
Warrant.  The number of whole Warrants shall be determined based on the total
number of Units to be sold to Purchaser at a Closing (as defined below) so that
fractional Warrants will be aggregated to minimize or, if possible, eliminate
potential fractional Warrants so that in the aggregate the Purchaser receives
only whole Warrants.
 
2.           Closing.  The consummation of the sale of the Units (“Closing”)
will take place in two tranches (each a “Tranche’), a 540,000 Unit tranche (the
“First Tranche”) and an 810,000 Unit tranche (the “Second Tranche”).  The
Closing of the First Tranche (540,000 Units) will take place on January 4, 2013,
or on such other date, not later than January 18, 2013, on which BioTime enters
into a lease for the office and laboratory facility located at 230 Constitution
Drive, Menlo Park, California (the “Lease”).  The Closing of the Second Tranche
(810,000 Units) will take place concurrently with, and shall be conditioned
upon, the closing of the “Stem Cell Transaction.”  The Stem Cell Transaction
means a transaction among the Company, BioTime Acquisition Corporation (“BAC”),
and Geron Corp. (“Geron”) pursuant to which Geron and the Company will
contribute certain assets to BAC in exchange for shares of BAC common stock, and
in the case of the Company, certain BAC stock purchase warrants.  The
obligations of BioTime and BAC to close the Stem Cell Transaction may be
conditioned upon your purchase of the Units pursuant to this Agreement, and BAC
common stock pursuant to an agreement with BAC.
 
(a)           The Company will give Purchaser at least two business days prior
notice of the date on which the Closing of the First Tranche will take place
(“First Closing Date”).  On the First Closing Date, Purchaser shall purchase
540,000 Units and shall pay to the Company, by wire transfer to an account
designated by the Company, the full purchase price of such Units.  On the First
Closing Date, the Company will issue to the Purchaser the Shares and Warrants
comprising the Units purchased.  The Company shall apply the proceeds from the
First Tranche to (i) its obligations arising under or with respect to the Lease,
(ii) other Company operating expenses, and (iii) expenses arising in connection
with the Stem Cell Transaction, and the Company may advance proceeds, in whole
or in part, to BAC to finance costs and expenses incurred by BAC in connection
with the Stem Cell Transaction, and costs and expenses incurred by BAC prior to
the closing of the Stem Cell Transaction.

 
1

--------------------------------------------------------------------------------

 
 
(b)           The Company shall give Purchaser not less than five (5) business
days prior notice of the date on which the Closing of the Second Tranche will
take place (“Second Closing Date”).  On the Second Closing Date, Purchaser shall
purchase 810,000 Units and shall pay to the Company, by wire transfer to an
account designated by the Company (which may, at the Company’s election, be an
account of BAC), the full purchase price of such Units.  On the Second Closing
Date, the Company will issue to the Purchaser the Shares and Warrants comprising
the Units purchased.
 
(c)           The issue of the Shares purchased may be, at the election of the
Company, by book entry of such Shares purchased, in the name of the Purchaser,
on the records of the transfer agent of the Shares or by a stock certificate in
the name of the Purchaser for the number of Shares purchased.  Warrants
purchased shall be delivered to the Purchaser upon the First Closing Date or
Second Closing Date, as applicable, along with a copy of the Warrant Agreement
governing the Warrants executed by the Company.
 
(d)           The Closing of each Tranche of the sale of the Shares and Warrants
shall be subject to the following conditions:
 
(i)            The representations and warranties of the Company contained in
this Agreement shall be true and correct in all material respects on the date of
the applicable Closing, and the Company shall have complied in all material
respects with its covenants required to have been performed as of the applicable
date of Closing;
 
(ii)            No event shall have occurred that has had, or is reasonably
expected to have, a Material Adverse Effect;
 
(iii)           No litigation or other proceeding of any kind to enjoin, delay,
prohibit or restrict the consummation of the sale of the Shares and Warrants
under this Agreement, or the Stem Cell Transaction shall be pending, and there
shall be no judgment, order or writ of any court or government authority in
effect prohibiting or restricting the consummation of the of the sale of the
Shares and Warrants under this Agreement, or consummation of the Stem Cell
Transaction by any party;
 
(iv)           The Shares to be sold on the applicable Closing, and the Warrant
Shares issuable upon the exercise of the Warrants to be sold on the applicable
Closing, shall have been approved for listing on the NYSE MKT;
 
(v)           In the case of the Closing of the Second Tranche only, the Stem
Cell Transaction shall have closed or shall close concurrently with the Closing.
 
(e)           As used in this Agreement, “Material Adverse Effect” shall mean
any change that does, or would be reasonably expected to, have a material
adverse effect on the business, operations, financial condition, or assets of
the Company on a consolidated basis, provided, however, that none of the
following shall be deemed either alone or in combination to constitute, and none
of the following shall be taken into account in determining whether there has
been or would be, a Material Adverse Effect:  (a) any adverse effect resulting
from or arising out of the announcement, pendency, or consummation of the
transactions contemplated by this Agreement or the Stem Cell Transaction;
(b) any adverse effect resulting from or arising out of general economic
conditions; (c) any adverse effect resulting from or arising out of general
conditions in the industries in which the Company or Geron operates; (d) any
adverse effect resulting from or arising out of any natural disaster or any acts
of terrorism, sabotage, military action or war or any escalation or worsening
thereof; and (e) any adverse effect resulting from or arising out of any changes
in any law, statute, rule or regulation, or the judicial or administrative
interpretation thereof, or any change in generally accepted accounting
principles.

 
2

--------------------------------------------------------------------------------

 
 
3.             Registration Rights.  Concurrently with the execution and
delivery of this Agreement, Purchaser and the Company shall enter into a
Registration Rights Agreement in the form of Exhibit B, pursuant to which the
Company is agreeing to register the Shares, the Warrants and the Warrant Shares
under the Securities Act of 1933, as amended (the “Act”).
 
4.             Representations and Warranties of BioTime.  The Company makes the
following representations and warranties for the benefit and reliance of
Purchaser.  The following representations and warranties are true and correct on
the date of this Agreement and shall be true as of the First Closing Date and
Second Closing Date, as applicable, and are qualified accordingly.
 
(a)           Organization.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the state of California,
with the requisite power and authority to own and use its properties and assets
and to carry on its business as currently conducted.  The Company is duly
qualified to conduct business and is in good standing as a foreign corporation
in each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to so
qualify would not have a material adverse effect on its business.
 
(b)           Authority; Enforceability.  The Company has the corporate power
and authority (i) to execute and deliver, and to perform all of its obligations
under, this Agreement, the Warrant Agreement, and the Registration Rights
Agreement, and (ii) to execute and deliver, and to perform all of its
obligations under, the agreements to which it currently is contemplated the
Company will be a party in consummation of the Stem Cell Transaction.  The
execution and delivery of this Agreement, the Warrant Agreement, and the
Registration Rights Agreement and the performance by the Company of its
obligations under this Agreement, the Warrant Agreement, and the Registration
Rights Agreement have been duly authorized by all necessary action on the part
of the Board of Directors of the Company.  This Agreement, the Warrant Agreement
and the Registration Rights Agreement are the valid and binding agreements of
the Company, enforceable in accordance with their respective terms, except to
the extent limited by any bankruptcy, insolvency, or similar law affecting the
rights of creditors generally.
 
(c)           No Conflict.  The execution and delivery of this Agreement, the
Warrant Agreement, and the Registration Rights Agreement, the consummation of
the transactions contemplated hereunder and thereunder, and the consummation of
the transactions currently contemplated pursuant to the Stem Cell Transaction,
in each case by the Company do not and will not violate any provisions of
(i) any federal or state rule, regulation, statute, or law applicable to the
Company or (ii) the terms of any order, writ, or decree of any federal or state
court or judicial or regulatory authority or body by which the Company is bound,
(iii) the articles of incorporation or bylaws of the Company or (iv) any
agreement, instrument or contract to which the Company is a party and which is
material to the business of the Company.

 
3

--------------------------------------------------------------------------------

 
 
(d)           Validity of the Shares and Warrants.  The Shares, when delivered
at a Closing, will be duly authorized and validly issued, fully paid, and
nonassessable.  The Warrants, when delivered at a Closing, will be the duly
authorized and valid obligations of the Company, enforceable in accordance with
the terms of the Warrant Agreement. The Warrant Shares, when issued upon
exercise of the Warrants, will be duly authorized and validly issued, fully
paid, and nonassessable.
 
(e)           Litigation.  There is no action, proceeding, or investigation
pending which challenges the Company’s right to enter into this Agreement, or
challenges any action taken or to be taken, by the Company in connection with
this Agreement.
 
(f)           Disclosure Documents; Financial Statements.  The Company has filed
all reports required to be filed by it under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), including pursuant to Section 13(a) or
15(d) thereof (the foregoing materials being collectively referred to herein as
the SEC Reports), during the twelve (12) months prior to the date hereof.  None
of the SEC Reports, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.  The financial statements of the
Company included in the SEC Reports have been prepared in accordance with United
States generally accepted accounting principles (“GAAP”) applied on a consistent
basis during the periods involved, except as may be otherwise specified in such
financial statements or the notes thereto, and fairly present in all material
respects the financial position of the Company as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments.
 
(g)           Absence of Certain Changes.  Since December 31, 2011, except as
specifically disclosed in SEC Reports, (i) there has not been any material
adverse change in the financial condition, assets, liabilities, revenues, or
business of the Company and its subsidiaries, taken as a whole, (ii) the Company
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables, accrued expenses, licensing fees and similar expenses, and other
liabilities incurred in the ordinary course of business consistent with past
practice, (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or not required to be disclosed in filings
made with the Securities and Exchange Commission, (C) liabilities arising under
the Lease and the Company’s agreement with BAC and Geron with respect to the
Stem Cell Transaction, and (D) liabilities arising under this Agreement, the
Warrant Agreement, and the Registration Rights Agreement, (iii) the Company has
not altered its method of accounting or the identity of its auditors, and (iv)
the Company has not declared or made any dividend or distribution of cash or
other property to its stockholders or purchased, redeemed, or made any
agreements to purchase or redeem any shares of its capital stock.

 
4

--------------------------------------------------------------------------------

 
 
(h)           Listing and Maintenance Requirements.  The Company has not, in the
12 months preceding the date hereof, received notice from the NYSE MKT to the
effect that the Company is not in compliance with the listing or maintenance
requirements of the NYSE MKT.
 
(i)           Taxes.  Since January 1, 2006, the Company has filed when due all
federal, state, and local income tax returns, and all other returns with respect
to taxes which are required to be filed with the appropriate authorities of the
jurisdictions where business is transacted by the Company, or where the Company
owns any property, and any taxes due, as reflected on such tax returns, have
been paid.
 
5.             Investment Representations.  Purchaser represents and warrants to
the Company that:
 
(a)           Authority; Enforceability.  The Purchaser has the corporate power
and authority to execute and deliver, and to perform all of its obligations
under, this Agreement.  The execution and delivery of this Agreement, and the
performance by the Purchaser of its obligations under this Agreement and the
Registration Rights Agreement, have been duly authorized by all necessary action
on the part of the Board of Directors or similar governing body of the
Purchaser.  This Agreement and the Registration Rights Agreement are the valid
and binding agreements of the Purchaser, enforceable in accordance with their
respective terms, except to the extent limited by any bankruptcy, insolvency, or
similar law affecting the rights of creditors generally.
 
 
(b)           No Conflict.  The execution and delivery of this Agreement, and
consummation of the transactions contemplated hereunder, including the purchase
of the Shares and Warrants, by the Purchaser do not and will not violate any
provisions of (i) any rule, regulation, statute, or law applicable to the
Purchaser or (ii) the terms of any order, writ, or decree of any court or
judicial or regulatory authority or body by which the Purchaser is bound, or
(iii) the articles of incorporation, bylaws, or similar charter or governing
documents of the Purchaser.
 
(c)           Due Diligence.  Purchaser has made such investigation of the
Company as Purchaser deemed appropriate for determining to acquire (and thereby
make an investment in) the Units, including the Shares and Warrants.  In making
such investigation, Purchaser has had access to such financial and other
information concerning the Company as Purchaser requested.  Purchaser has
received and read copies of the form of Warrant Agreement, including the form of
the Warrant, the form of Registration Rights Agreement, the Company’s annual
report on Form 10-K for the fiscal year ended December 31, 2011, the Company’s
quarterly reports on Form 10-Q for the fiscal quarters ended March 31, 2012,
June 30, 2012, and September 30, 2012, and a copy of each of the Company’s
Current Reports on Form 8-K filed with the Securities and Exchange Commission
after March 14, 2012, and the Company’s proxy statement for its 2012 annual
meeting of shareholders which together with this Agreement constitute the
“Disclosure Documents.”  Purchaser is relying on the information provided in the
Disclosure Documents or otherwise communicated to Purchaser in writing by the
Company.  Purchaser has not relied on any statement or representations
inconsistent with those contained in the Disclosure Documents or otherwise
communicated to Purchaser in writing by the Company.  Purchaser has had a
reasonable opportunity to ask questions of and receive answers from the
executive officers of the Company concerning the Company, and to obtain
additional information (including all exhibits listed in the Disclosure
Documents), to the extent possessed or obtainable by the Company without
unreasonable effort or expense, necessary to verify the information in the
Disclosure Documents.  All such questions have been answered to Purchaser’s
satisfaction.

 
5

--------------------------------------------------------------------------------

 
 
(d)           Unregistered Offer and Sale.  Purchaser understands that the
Shares and Warrants are being offered and sold without registration under the
Act, or qualification under the California Corporate Securities Law of 1968, or
under the laws of any other states of the United States, or the laws of England
or the United Kingdom, or any other country, in reliance upon the exemptions
from such registration and qualification requirements.  Purchaser acknowledges
and understands that the availability of the aforesaid exemptions depends in
part upon the accuracy of certain of the representations, declarations and
warranties made by Purchaser, and the information provided by Purchaser, in this
Agreement,  Purchaser is making such representations, declarations and
warranties, and is providing such information, with the intent that the same may
be relied upon by the Company and its officers and directors in determining
Purchaser’s suitability to acquire the Shares and Warrants.  Purchaser
understands and acknowledges that no English or United Kingdom or United States
federal, state or other agency has reviewed or endorsed the offering of the
Shares and Warrants or made any finding or determination as to the fairness of
the offering or sale of the Shares and Warrants or the completeness of the
information in the Disclosure Documents.
 
(e)           Restrictions on Exercise and Transfer.  Purchaser understands that
the Shares and Warrants may not be offered, sold, or transferred in any manner,
and the Warrants may not be exercised, unless subsequently registered under the
Act, or unless there is an exemption from such registration available for such
offer, sale or transfer.
 
(f)           Knowledge and Experience.  Purchaser (or if Purchaser is not a
natural person, the officers and directors making the decision on behalf of
Purchaser to purchase the Shares and Warrants) has such knowledge and experience
in financial and business matters to enable Purchaser to utilize the information
contained in the Disclosure Documents or otherwise made available to Purchaser
to evaluate the merits and risks of an investment in the Shares and Warrants and
to make an informed investment decision.
 
(g)           Investment Intent.  Purchaser is acquiring the Shares and Warrants
solely for Purchaser’s own account and for investment purposes, and not with a
view to, or for sale in connection with, any distribution of the Shares and
Warrants other than pursuant to an effective registration statement under the
Act or unless there is an exemption from such registration available for such
offer, sale or transfer.
 
(h)           Forward Looking Statements.  Matters discussed in the Disclosure
Documents include matters that may be considered “forward looking” statements
within the meaning of Section 27(a) of the Act and Section 21(e) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), which
statements Purchaser acknowledges and agrees are not guarantees of future
performance and involve a number of risks and uncertainties.  Nothing contained
in this Section 5(h) shall modify, amend or affect Purchaser’s right to rely on
the truth, accuracy and completeness of the statements and representations made
in the Disclosure Documents or otherwise communicated to Purchaser in writing by
the Company or on the Company’s representations and warranties contained in this
Agreement.

 
6

--------------------------------------------------------------------------------

 
 
(i)            Receipt of Contracts.  Purchaser has been provided with a copy of
the Lease.
 
(j)             No Assurance of Return on Investment.  It has never been
represented, guaranteed or warranted to Purchaser by BioTime or any officer,
director, employee, or agent of BioTime, that Purchaser will realize any
specific value, sale price, or profit as a result of acquiring the Shares and
Warrants.
 
6.             Stem Cell Transaction.
 
(a)           Purchaser acknowledges receipt of copies of the draft agreements
listed on Schedule II, which the Company represents are the most recent drafts
as of the date hereof of the proposed agreements between or among the Company,
BAC or Geron relating to the Stem Cell Transaction.
 
(b)           Upon completion of the Stem Cell Transaction, BAC, alone or though
one or more joint development, joint venture, or similar arrangements, will use
the assets acquired from Geron pursuant thereto for research and development of
products for commercialization, or will license assets to third parties for such
purpose.
 
7.             Resale Restrictions.
 
(a)           Purchaser agrees that it will not sell, offer for sale, or
transfer any of their Shares or Warrants unless those Shares or Warrants, as
applicable, have been registered under the Act, or unless there is an exemption
from such registration and an opinion of counsel reasonably acceptable to the
Company has been rendered stating that such offer, sale, or transfer will not
violate any United States federal or state securities laws.
 
(b)           The certificates evidencing Shares or Warrants will contain a
legend to the effect that transfer is prohibited except pursuant to registration
under the Act, or pursuant to an available exemption from registration under the
Act.
 
(c)           The Company will refuse to register the transfer, and will issue
instructions to the transfer agent and registrar of the Shares and Warrants to
refuse to register the transfer, of any Shares or Warrants not made pursuant to
registration under the Act or pursuant to an available exemption from
registration under the Act.
 
8.             Accredited Investor Qualification.  Purchaser qualifies as an
“accredited investor” under Regulation D in the following manner.  (Please check
or initial all that apply to verify that you qualify as an “accredited
investor.”)
 
 
_____(a)  Purchaser is a natural person whose net worth, or joint net worth with
spouse, at the date of purchase exceeds $1,000,000 (not including the value of
your principal residence and excluding mortgage debt secured by your principal
residence up to the estimated fair market value of the home, except that any
mortgage debt incurred by you within 60 days prior to the date of this
Questionnaire shall not be excluded from the determination of your net worth
unless such mortgage debt was incurred to acquire the residence).

 
 
7

--------------------------------------------------------------------------------

 
 
 
_____(b)  Purchaser is a natural person whose individual gross income (excluding
that of spouse) exceeded $200,000 in each of the past two calendar years, and
who reasonably expects individual gross income exceeding $200,000 in the current
calendar year.

 
 
_____(c)  Purchaser is a natural person whose joint gross income with spouse
exceeded $300,000 in each of the past two calendar years, and who reasonably
expects joint gross income with spouse exceeding $300,000 in the current
calendar year.

 
_____(d) Purchaser is a bank, savings and loan association, broker/dealer,
insurance company, investment company, pension plan or other entity defined in
Rule 501(a)(1) of Regulation D as promulgated under the Act by the Securities
and Exchange Commission.
 
 
_____(e)  Purchaser is a trust, and the trustee is a bank, savings and loan
association, or other institutional investor as defined in Rule 501(a)(1) of
Regulation D as promulgated under the Act by the Securities and Exchange
Commission.

 
 
_____(f)  Purchaser is a private business development company as defined in
section 202(a)(22) of the Investment Advisers Act of 1940.

 
 
_____(g)  Purchaser is a trust, and the grantor (i) has the power to revoke the
trust at any time and regain title to the trust assets; and (ii) meets the
requirements of items (a) (b), or (c) above.

 
 
_____(h)  Purchaser is a tax-exempt organization described in Section 501(c) (3)
of the Internal Revenue Code, or a corporation, Massachusetts or similar
business trust, or partnership, not formed for the specific purpose of acquiring
Shares and Warrants with total assets in excess of $5,000,000.

 
 
_____(i)  The Purchaser is a trust with total assets in excess of $5,000,000,
not formed for the specific purpose of acquiring Shares and Warrants, whose
purchase is directed by a person who has such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of an investment in the Shares and Warrants.

 
 
 ü (j)  The Purchaser is an entity in which all of the equity owners meet the
requirements of at least one of items (a) through (i) above.

 
9.             Entities.  If Purchaser is a corporation, partnership, limited
liability company, trust, private limited company, or other entity, Purchaser
represents and warrants that: (a) it is authorized and otherwise duly qualified
to purchase and hold the Shares and Warrants; (b) it has its principal place of
business as set forth in Section 11; and (c) it has not been formed or
reorganized for the specific purpose of acquiring Shares and Warrants.

 
8

--------------------------------------------------------------------------------

 
 
10.           Miscellaneous.
 
(a)            Governing Law.  This Agreement shall be governed by, interpreted,
construed and enforced in accordance with the laws of the State of California,
as such laws are applied to contracts by and among residents of California, and
which are to be performed wholly within California.
 
(b)           Amendment.  Neither this Agreement nor any provisions hereof shall
be modified, discharged or terminated except by an instrument in writing signed
by the party against whom any waiver, change, discharge or termination is
sought.
 
(c)            Notices.  Any notice, demand or other communication that any
party hereto may be required, or may elect, to give shall be sufficiently given
when (i) delivered personally at such address, (ii) delivered to such address by
air courier delivery service, or (iii) delivered by electronic mail (email) to
such electronic mail address as may be specified under this Agreement.  The
address for notice to the Company is: BioTime, Inc., 1301 Harbor Bay Parkway,
Suite 100, Alameda, California 94502; Attention: Peter S. Garcia, Chief
Financial Officer; email: pgarcia@biotimemail.com.  The address for notice of
Purchaser is shown in Section 11.  A party may change its address for notice by
giving the other parties notice of a new address in the manner provided in this
Agreement.
 
(d)            Counterparts.  This Agreement may be executed through the use of
separate signature pages or in any number of counterparts, and each of such
counterparts shall, for all purposes, constitute one agreement binding on all
the parties, notwithstanding that all parties are not signatories to the same
counterpart.  Counterparts sent by electronic mail, facsimile, or other
electronic means, including signatures thereon, shall be deemed originals.
 
(e)            Parties.  Except as otherwise provided herein, the Agreement
shall be binding upon and inure to the benefit of the parties and their heirs,
executors, administrators, successors, legal representatives and assigns.
 
(f)            Entire Agreement.  This Agreement contains the entire agreement
of the parties with respect to its subject matter, and there are no
representations, covenants or other agreements with respect to the subject
matter of this Agreement except for those stated or referred to herein.
 
(g)           No Assignment.  This Agreement is not transferable or assignable
by the undersigned except as may be provided herein.
 
 
(h)           Delays and Omissions.  No delay or omission to exercise any right,
power, or remedy accruing to any party to this Agreement, upon any breach or
default of any other party under this Agreement, shall impair any such right,
power, or remedy of such party, nor shall such delay or omission be construed to
be a waiver of, or an acquiescence in, any such breach or default or any similar
breach or default thereafter occurring; nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default theretofore
or thereafter occurring.  Any waiver, permit, consent, or approval of any kind
or character on the part of any party of any breach or default under this
Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be made in writing, and shall be effective
only to the extent specifically set forth in such writing.

 
9

--------------------------------------------------------------------------------

 
 
(i)             Expenses.  Each party shall bear their own expenses incurred on
their behalf with respect to this Agreement and to the transactions contemplated
by this Agreement.
 
(j)             No Brokers or Finders Fees.  The Company and Purchaser warrant
to each other that no person is entitled to receive any fee, commission, or
other compensation as a broker, finder, or otherwise, in connection with the
execution and delivery of this Agreement or the issue and sale of the Units or
the Shares and Warrants comprising the Units.
 
(k)           Titles and Subtitles.  The titles or headings of the Sections of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.
 
(l)             Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, each such unenforceable provision
shall be excluded from this Agreement and the balance of this Agreement shall be
interpreted as if each such unenforceable provision were so excluded; the
balance of this Agreement as so interpreted shall be enforceable in accordance
with its terms.
 
11.           Investor Information.
 
Name: 
ROMULUS FILMS LTD  

 
Address: 
WESSEX HOUSE CHESHAM STREET  

 

 
LONDON SWIX8ND
 

 
email: 
 
 

 
Social Security or U.S. Taxpayer Identification Number:
   

 
State of Residence or Principal Place of Business:
UNITED KINGDOM   

 
Country of Residence if other than United States:
UNITED KINGDOM   

 
Information from Corporations, Partnerships, Limited Liability Companies,
Trusts, or Other Entity Investors:
 
Date of Formation:
October  12, 1949  

 
Name and title of person authorized to bind the entity:
Jonathan C. Woolf, Director   


 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has entered into this Agreement and hereby
agrees to purchase Units for the price stated above and upon the terms and
conditions set forth herein.  The undersigned hereby agrees to all of the terms
of the Warrant Agreement and Registration Rights Agreement and agrees to be
bound by the terms and conditions thereof.




Dated:  January 4, 2013.

 
Romulus Films Ltd.
             
By:
/s/ Jonathan C. Woolf
   
Jonathan C. Woolf
       
Title:
Director


 
11

--------------------------------------------------------------------------------

 
 
ACCEPTANCE BY COMPANY
 
The Company hereby agrees to sell to the Purchaser the Units referenced in this
Agreement in reliance upon all the representations, warranties, terms and
conditions contained in this Agreement.


IN WITNESS WHEREOF, the undersigned, on behalf of the Company, has executed this
acceptance as of the date set forth below.




Dated:  January 4, 2013
BIOTIME, INC.
             
By:
/s/ Michael D. West
             
Title:
Chief Executive Officer




 
12

--------------------------------------------------------------------------------

 
 
SCHEDULE I



   
Number of Units Obligated to Purchase
 
Purchaser
 
First Tranche
   
Second Tranche
               
Romulus Films Lrd.
    540,000       810,000  


 
13

--------------------------------------------------------------------------------

 
 
SCHEDULE II
 
List of Stem Cell Transaction Documents
 
Asset Contribution Agreement
 
Form of BioTime Warrant Agreement
 
BioTime Stem Cell Lines License Agreement
 
Form of Royalty Agreement
 
Form of Assumption Agreement
 
Post-Closing CDA
 
Form of Amended and Restated BAC Certificate of Incorporation
 
Form of Amended BioTime Articles of Incorporation
 
Form of Telomerase Exclusive Sublicense Agreement
 
 
14

--------------------------------------------------------------------------------